

116 S2960 IS: Direct Enhancement of Snapper Conservation and the Economy through Novel Devices Act of 2019
U.S. Senate
2019-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2960IN THE SENATE OF THE UNITED STATESDecember 2, 2019Mr. Cassidy (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require individuals fishing for Gulf reef fish to use certain descending
devices, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Direct Enhancement of Snapper Conservation and the Economy through Novel Devices Act of 2019 or the DESCEND Act of 2019. 2.Required possession of descending devices (a)Required gear in the Gulf reef fish fisheryTitle III of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1851 et seq.) is amended by adding at the end the following:
				
					321.Required possession of descending devices
 (a)Require gear in the Gulf reef fish fisheryIt shall be unlawful for a person on board a commercial or recreational vessel to fish for Gulf reef fish in the Gulf of Mexico Exclusive Economic Zone without possessing on board the vessel a venting tool or a descending device that is rigged and ready for use while fishing is occurring.
 (b)Savings clauseNo provision of this section shall be interpreted to affect any program or activity carried out by the Gulf Coast Ecosystem Restoration Council established under section 311(t) of the Federal Water Pollution Control Act (33 U.S.C. 1321(t)), or any project contained in an approved Restoration Plan developed by any Natural Resources Damage Assessment Trustee Implementation Group to reduce post-release mortality from barotrauma in Gulf of Mexico Reef Fish Recreational Fisheries.
 (c)DefinitionsIn this section: (1)Descending deviceThe term descending device means an instrument that—
 (A)will release fish at a depth sufficient for the fish to be able to recover from the effects of barotrauma;
 (B)is a weighted hook, lip clamp, or box that will hold the fish while it is lowered to depth, or another device determined to be appropriate by the Secretary; and
 (C)is capable of— (i)releasing the fish automatically;
 (ii)releasing the fish by actions of the operator of the device; or (iii)allowing the fish to escape on its own.
 (2)Venting toolThe term venting tool has the meaning given to it by the Gulf of Mexico Fishery Management Council. (3)Gulf reef fishThe term Gulf reef fish means any fish chosen by the Gulf of Mexico Fishery Management Council that is in the reef Fishery Management Plan for the purposes of this Act.
 (d)SunsetThe requirements under this section shall expire on the date that is 5 years after the date of enactment of the Direct Enhancement of Snapper Conservation and the Economy through Novel Devices Act of 2019..
 (b)Civil penaltiesSection 308(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858(a)) is amended—
 (1)by inserting or section 321 after section 307; and (2)by adding at the end the following: The authorization under this subsection for a penalty for a violation of section 321 shall expire on the date that is 5 years after the date of enactment of the Direct Enhancement of Snapper Conservation and the Economy through Novel Devices Act of 2019.
 (c)Effective dateThe amendments made by this Act shall take effect 1 year after the date of enactment of this Act. 3.Improving discard mortality data (a)AgreementWithin 60 days of the date of enactment this Act, the Secretary of Commerce shall enter into an agreement with the National Academy of Sciences to conduct a study and produce a report on discard mortality in the Gulf of Mexico reef fish fisheries. Such study shall include—
 (1)assessment of gaps and biases in reporting of discards and associated discard mortality; (2)assessment of uncertainty and likely impacts of such uncertainty in discard mortality;
 (3)assessment of the effectiveness and usage rates of barotrauma reducing devices; (4)recommendations for future research priorities; and
 (5)recommendations for standardized reporting and quantification of discards for fisheries under the Gulf of Mexico Reef Fish Fishery Management Plan.
 (b)DeadlineThe National Academy of Sciences shall complete the study described in subsection (a) and transmit the final report to the Secretary of Commerce within 2 years of the date of enactment of this Act. The Secretary of Commerce shall, within 3 months of receiving such study and report, submit such study and report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives.
 (c)PlanWithin 1 year of receiving the study and report described in subsection (a), the Gulf of Mexico Fishery Management Council and the Secretary of Commerce shall—
 (1)develop guidance for minimum standards for quantifying and reporting discards and associated mortality in the Gulf of Mexico Reef Fish Fishery Management Plan; and
 (2)develop a plan to assess and monitor the effectiveness and usage of barotrauma reducing devices and the impact on discard mortality rates in Gulf of Mexico reef fish fisheries.
 (d)Follow-Up reportWithin 3 years of developing minimum standards and developing the assessment and monitoring plan in subsection (c), the Secretary of Commerce shall provide a detailed report on implementation to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives.